Brace, P. J.
This is an appeal from a judgment of the circuit court of Jasper county in favor of the plaintiff for the sum of $1,224.60, from which the defendant appeals.
The defendant is a city of the fourth class. By section 4940, article Y, chapter 89, Revised Statutes 1879, such cities were authorized by ordinance “to prevent and extinguish fires” and “to pass such ordinances, not inconsistent with this article, as may be expedient in maintaining the peace and good government, health and welfare of the city, its trade, commerce and manufactures.” By section 951, article IX, chapter 21, Revised Statutes 1879, any corporation *494formed under the provisions of that article for the purpose of supplying such cities with water were authorized “to sell and furnish” such quantities of water to such cities as may be required in the city for public or private buildings or for other purposes, and by section 952 of the same article the authorities of such cities were authorized to contract with any such corporation for “supplying with water the streets, lanes, alleys, squares and public places in such city.......for any length of time which shall be agreed upon between such city and such company for a term not to exceed twenty years ... provided that contracts entered into under the provisions of this act shall have no legal form (force?) until the same shall be submitted to a vote of the qualified voters at a general or special election of such city, and shall be ratified by a two-thirds majority of the legal votes polled at said election.” By ordinance duly passed on the twenty-fifth of July, 1889, submitted to the qualified voters of'said city at a special election on the twentieth of August, 1889, ratified by a two-thirds •majority of such voters at such election, the provisions of which were thereafter accepted as provided in said ordinance, a contract was entered into between “James O’Neill and the defendant city for supplying said city with hydrants and water for a term of twenty years, which contract was on the sixteenth of December, 1889, assigned by said O’Neill to the plaintiff, a corporation organized under article IX, chapter 21, supra. On the trial it was admitted that the “plaintiff has furnished the defendant the hydrants mentioned in the ordinances read in evidence, and also furnished additional hydrants when requested by said city, and has furnished said city water as required by said ordinances; and that the income and revenue provided by said city for each year, after deducting the ordinary expenses of maintaining the city government for each year, have *495been sufficient, and are sufficient, to pay hydrant rental to plaintiff accruing under the provisions of said ordinance.”
The only question in the case on the appeal is whether under the statute the defendant city had the power to make the contract. The amount claimed in the petition filed November 12, 1894, is $1,087.50 and interest at the rate of five per cent per annum. It does not appear from the record that any question “involving the construction of the Constitution of the United States or of this State,” or “involving the title to real estate,” is raised for determination; and as Webb City is not a political sub-division of the State, this case is within the appellate jurisdiction of the Kansas City Court of Appeals. Const., art. YI, sec. 12; Parker v. Zeisler, 139 Mo. 298. It is therefore ordered that this cause be transferred to that court.
All concur.